                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

TERRILL BARNES, CURTIS PIGGEE,
A.T.A., by his mother and guardian Michelle Thomas-Acosta,
and T.J.T., by and through his mother and guardian Safrauyna Pulley,
                    Plaintiffs,
      v.                                                   Case No. 17-cv-355-pp
MILWAUKEE COUNTY, DAVID A. CLARKE, JR.,
RICHARD SCHMIDT, KEVIN NYKLEWICZ, SCOTT SOBEK,
JEFFREY ANDRYKOWSKI, JOSHUA BRIGGS,
STEVEN HAW, KASHKA MEADORS,
DEVONTA TOWNES, RAFAEL BRITO,
MATTHEW CARROLL, LECARLIN COLLINS, BRIAN DRAGOO,
ANTHONY EMANUELE, JORDON JOHNSON, THOMAS LAINE,
DAVID LEDGER, JOSHUA LEGERE, DEVIN O’DONNELL,
JAMES RAMSEY-GUY, DECORIE SMITH, DOMINIQUE SMITH,
JOHN WEBER, ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
KAREN HORTON, KAREN GRAY, DEBORAH MAYO, and AMANDA OCACIO,
                    Defendants.

ESTATE OF TERRIL J. THOMAS,
by and through its special administrator Robert Rondini,
                    Plaintiff,
      and
MILWAUKEE COUNTY,
                    Third-Party Plaintiff,
      v.                                                   Case No. 17-cv-1128-pp
MILWAUKEE COUNTY, DAVID A. CLARKE, JR.,
NANCY EVANS, KEVIN NYKLEWICZ, SCOTT SOBEK,
JEFFREY ANDRYKOWSKI, LT. JOSHUA BRIGGS,
STEVEN HAW, KASHKA MEADORS,
DEVONTA TOWNES, RAFAEL BRITO,
MATTHEW CARROLL, LECARLIN COLLINS, BRIAN DRAGOO,
ANTHONY EMANUELE, JORDON JOHNSON, THOMAS LAINE,
DAVID LEDGER, JOSHUA LEGERE, DEVIN O’DONNELL,
JAMES RAMSEY-GUY, DECORIE SMITH, DOMINIQUE SMITH,
JOHN WEBER, ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
KAREN HORTON, KAREN GRAY, DEBORAH MAYO, and AMANDA OCACIO,
                    Defendants,



           Case 2:17-cv-00355-PP Filed 05/13/19 Page 1 of 2 Document 85
      and
WISCONSIN COUNTY MUTUAL INSURANCE COMPANY,
                   Third-Party Defendant.

      ORDER APPROVING STIPULATION OF DISMISSAL (DKT. NO. 84)
                      AND DISMISSING CASE


      On May 10, 2019, the parties filed a stipulation of dismissal in these

cases. Dkt. No. 84. The court APPROVES the stipulation and ORDERS that all

of the plaintiffs’ and third-party plaintiff’s claims, cross-claims, counter claims,

and causes of action against third-party defendant, Wisconsin County Mutual

Insurance Company; and the defendants, Milwaukee County, David A. Clarke

Jr., Richard E. Schmidt, Nancy Evans, Kevin Nyklewicz, Scott Sobek, Jeffrey

Andrykowski, Joshua Briggs, Steven Haw, Kashka Meadors, Devonta Townes,

Rafael Brito, Matthew Carroll, LeCarlin Collins, Brian Dragoo, Anthony

Emanuele, JorDon Johnson, Thomas Laine, David Ledger, Joshua Legere,

Devin O’Donnell, James Ramsey-Guy, DeCorie Smith, Dominique Smith, John

Weber, Armor Correctional Health Services Inc., Karen Horton, Karen Gray,

Amanda Ocacio, and Deborah Mayo, may be dismissed upon the merits, with

prejudice and without costs or further notice to any of the parties.

      Dated in Milwaukee, Wisconsin this 13th day of May, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




         Case 2:17-cv-00355-PP Filed 05/13/19 Page 2 of 2 Document 85
